Citation Nr: 1705307	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  12-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left shoulder.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 2000 to November 2010 and July 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for chondromalacia of the left shoulder, assigning a noncompensable (zero) percent rating, effective November 2, 2010, the day following date of service discharge.  The Veteran subsequently moved to Texas and the RO in Waco, Texas has current jurisdiction of the claim.

In a December 2011 rating decision, the RO increased the rating for the left shoulder disability from zero to 10 percent, effective November 2, 2010.

The Board remanded the claim in October 2014 and December 2015 for further development to include requesting any outstanding medical records and providing the Veteran with an updated VA examination.  The claim has since returned for further appellate consideration.

The Board notes further that potential entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all increased rating requests. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The February 2016 VA examination raised the issue of a TDIU as the left shoulder disability impacts his ability to work.  Consequently, the Board infers a TDIU request, and such issue has been added to the current appeal.

Below, the Board assigns a higher rating of 20 percent for the Veteran's left shoulder disability.  The issues of entitlement to a rating higher than 20 percent and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  During the pendency of the appeal, the Veteran's service-connected left shoulder disability has been primarily productive of chondromalacia, crepitus, and rotator cuff tendinitis and the functional equivalent of arm motion limited at shoulder level, when also considering the evidence of pain on movement, weakness, and localized tenderness.


CONCLUSION OF LAW

The criteria for a 20 percent rating for chondromalacia of the left shoulder are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DCs) 5201, 5024 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's left shoulder claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in September 2010 (pre-discharge), March 2012 and February 2016. 

The Veteran stated that he received medical treatment for his left shoulder from a civilian doctor.  In November 2014 and January 2016 letters to the Veteran, the RO furnished him with authorization/consent forms; however, he has not responded with the completed forms.  Given his lack of response, the Board finds that additional efforts to obtain these records would be futile.  Indeed, the Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Legal Criteria - Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App.202, 206 (1995).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his or her belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The RO has rated the Veteran's service-connected left shoulder disability as 10 percent disabling pursuant to DC 5201-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  The Veteran seeks a higher rating.

Under DC 5201, limited motion to shoulder level is rated 20 percent disabling for both the major and minor extremities; midway between side and shoulder level is rated at 30 percent rating for the major extremity and at 20 percent for the minor extremity; and, to 25 degrees from the side is a 40 percent rating for the major extremity and a 30 percent for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

Normal flexion of the shoulder is from 0 to 180 degrees and normal abduction is 0 to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  Normal external rotation of the shoulder is from 0 to 90 degrees and normal internal rotation is 0 to 90 degrees.

DC 5024 provides that the diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5024.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  C.F.R. § 4.71a, DC 5003.

Turning now to the relevant evidence of record, the medical evidence shows the Veteran is right-hand dominant.

STRs reflect that the Veteran dislocated his left shoulder during service in 2002 and 2004.  The doctor diagnosed shoulder strain and recommended physical therapy for the dislocation.  The x-rays show normal left shoulder radiographs with no fracture, subluxation or dislocations.  See November 2002 Radiologic Examination Report.
He rehabilitated with physical therapy but continued to have intermittent pain.  See November 2004 Physical Therapy treatment notes.  Physical therapy notes also show reduced range of motion and pain after his second left shoulder dislocation.  

In September 2010, prior to service discharge, the Veteran was afforded a "QTC Medical Services" examination through VA.  He stated left shoulder pain, weakness, stiffness, giving way, lack of endurance, fatigability, pain and dislocation.  Examination of the left shoulder revealed crepitus with movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment or drainage.  There was no subluxation or ankylosis of the left shoulder.  X-rays of the left shoulder were normal.  Diagnosis was chondromalacia of the left shoulder with objective evidence of crepitus.  The examiner stated that the left shoulder pain limits his ability to lift heavy objects, typing, and perform several everyday activities.  Range of left shoulder motion was normal, i.e., flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees.  The examiner stated that left shoulder function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination on repetitive use.

In March 2012, he was afforded an additional VA compensation examination of the shoulder and arm.  He reported a limited range of motion in his shoulder that had persisted since his dislocation because he felt the shoulder was weaker.  He did not report any flare-ups.  Flexion and abduction of the left shoulder were to 140 degrees with objective evidence of pain beginning at 140 degrees.  The Veteran was able to perform repetitive movement of the left shoulder and range of motion remained the same.  He had no additional limitation in range of motion after repetitive use testing.  The examiner noted that the Veteran's functional impairment of the left shoulder includes less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness and 3/5 muscle strength in his left shoulder but there was no evidence of ankylosis or guarding.

In addition, the Veteran had positive tests for rotator cuff conditions, including the Hawkins' impingement test, empty can test, external rotation strength test, and the lift-off subscapularis test.  The examiner commented that the Veteran had some rotator cuff tendinitis with impingement in the left shoulder.  There was also moderate crepitance with rotation and abduction.

The Veteran most recently underwent a VA examination of the shoulder in February 2016.  He reported that he has noticed increasing discomfort, weakness and stiffness in his left shoulder since his 2012 VA examination.  On range of motion testing of the left shoulder, he exhibited flexion and abduction to 130 degrees, external rotation to 90 degrees, and internal rotation to 50 degrees.  The Veteran exhibited pain when testing his range of motion during flexion, abduction, and internal rotation.  

The examiner noted functional loss due to decreased flexibility in his range of motion.  He was able to perform repetitive use testing without additional functional loss.  The Veteran also reported flare-ups with increased pain, stiffness and weakness.  His left shoulder had 4/5 muscle strength, which the examiner attributed to the Veteran's left shoulder disability.  There was no evidence of ankylosis.  There was evidence of localized tenderness in the anterior and posterior rotator cuff.  In addition, the examiner stated that there are multiple positive results for rotator cuff conditions.  Again, the Veteran had a positive Hawkins' impingement test, empty can test, external rotation strength test, and the lift-off subscapularis test.  The examiner suspected a rotator cuff condition on the left side.  The examiner also suspected shoulder instability, which yielded a positive crank apprehension and relocation test on the left side.  The examiner noted "increased stiffness compared to 2012, as well as localized tenderness and weakness."  A magnetic resonance imaging (MRI) scan of the left shoulder was ordered for better evaluation of his rotator cuff and labrum.  The examiner concluded the Veteran's shoulder condition is clinically worse than before.  

Based on this body of evidence, the Veteran's service-connected left shoulder disability is primarily productive of chondromalacia, crepitus and rotator cuff tendinitis.  Left arm motion limited at shoulder level was not demonstrated during range-of-motion testing at the above-noted VA examinations to warrant a higher rating under DC 5201.  Rather, he has exhibited forward flexion of the left shoulder to 130 degrees, at worst, on testing.

However, during the course of the appeal, the Veteran has competently and credibly reported experiencing left shoulder weakness, stiffness, giving way, lack of endurance, fatigability, and pain.  His lay complaints are supported by objective evidence of left shoulder pain, localized tenderness, weakness, and decreased muscle strength upon shoulder flexion.  Further, the February 2016 VA examiner affirmatively noted a clinical increase in the Veteran's left shoulder disability and reported that it limits the Veteran's ability to perform "any overhead work at all."  In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, left arm motion limited at shoulder level is approximated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71a, DC 5201-5024.  As will be discussed in further detail below, the issue of entitlement to an even higher rating (higher than 20 percent) is addressed in the remand portion of this decision.


ORDER

A 20 percent rating for the Veteran's service-connected chondromalacia of the left shoulder is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The issues of entitlement to a rating higher than 20 percent for his left shoulder disability and a TDIU require further development.

As indicated above, the February 2016 VA examiner ordered an MRI of the left shoulder.  The Veteran's representative, in a December 2016 Informal Hearing Presentation, noted the MRI results are not associated with the claims file, and the Board is also unable to locate the report.  Although the evidence currently in the claims file was sufficient to increase the rating to 20 percent as decided herein, the Board finds that the MRI report must be obtained prior to adjudicating the issue of entitlement to a rating higher than 20 percent.

Lastly, on remand, the AOJ must develop the inferred TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA records are associated with the claims file, specifically to include the February 2016 MRI left shoulder report.

2.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.

3.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  

4.  After completion of the above, determine whether any additional development is indicated, to include whether an updated left shoulder examination is needed.  

5.  Then, readjudicate entitlement to a rating higher than 20 percent for his left shoulder disability and the inferred TDIU request. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


